Exhibit 10.4.k

LONG TERM INCENTIVE PERFORMANCE SHARE

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE FMC TECHNOLOGIES, INC.

INCENTIVE COMPENSATION AND STOCK PLAN

This Agreement is made as of the                      day of
                                                 ,    20                (the
“Grant Date”) by FMC TECHNOLOGIES, INC., a Delaware corporation, (the “Company”)
and                          (the “Employee”).

In 2001, the Board of Directors of the Company (the “Board”) adopted the FMC
Technologies, Inc. Incentive Compensation and Stock Plan (the “Plan”). The Plan,
as it may be amended and continued, is incorporated by reference and made a part
of this Agreement and will control the rights and obligations of the Company and
the Employee under this Agreement. Except as otherwise expressly provided
herein, all capitalized terms have the meanings provided in the Plan. To the
extent there is a conflict between the Plan and this Agreement, the provisions
of the Plan will control.

The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant an award of restricted stock to the Employee, the amount
of which will vary based on the Company’s performance, as an inducement to
remain in the service of the Company or one of its affiliates (collectively, the
“Employer”), and as an incentive for increased efforts during such service.

The Committee, on behalf of the Company, grants to the Employee an award of up
to                          shares of restricted stock (the “Restricted Shares”)
of the Company’s common stock par value of $0.01 per share (the “Common Stock”).
The number of shares ultimately earned by the Employee will depend upon the
Company’s                  fiscal year performance on three performance criteria
– EBITDA growth, Return on Investment, and Total Shareholder Return relative to
the performance of ten (10) other companies included within the PHLX Oil Service
Sector Index (“OSX”) that are designated by the Committee at the time of the
Committee’s approval of the grant of this award. The actual number of Restricted
Shares earned by the Employee will be determined at a meeting of the Committee
following the completion of the                      fiscal year, at which time
the Committee will review and approve the Company’s calculation of the Company’s
performance on the three specified performance criteria. The total number of
shares issued will vary between 0-200% of a target award amount depending on
whether the Company’s full year performance on the three performance criteria is
determined to be above average, average or below average relative to the peer
group of OSX companies, with one third of the total grant being tied to each of
the three



--------------------------------------------------------------------------------

performance measures. The Company’s performance on each of these measures will
be designated “above average” if the Company’s performance is better than the
midpoint between the 3rd and 4th ranked OSX companies for such measure (1st
being the highest performance), “average” if the Company’s performance is better
than the midpoint between the 7th and 8th ranked OSX companies for such measure
and lower than the midpoint between the 3rd and 4th ranked OSX companies for
such measure, and “below average” if the Company’s performance is below the
midpoint between the 7th and 8th ranked OSX companies for such measure. For
below-average performance on any of the three performance measures, the Employee
will receive 0% of the one-third portion of this grant that is tied to such
performance measure, for average performance, 100% of such one-third portion of
this grant tied to that performance measure, and for above-average performance,
200% of such one-third portion of this grant.

The award is made upon the following terms and conditions:

1.        Vesting. The Restricted Shares ultimately earned by the Employee will
vest and be immediately transferable on                                         
        ,    20                 (the “Vesting Date”). Notwithstanding the
foregoing, the Restricted Shares will vest and be immediately transferable in
the event of the Employee’s death or Disability, or a Change in Control of the
Company and, for purposes of determining the amount of the resulting award, it
will be assumed that the Company achieved “average” performance on each of the
performance measures, resulting in the payment of 100% of the award amount of
this grant. Notwithstanding the foregoing, in the event of the Employee’s
retirement under the Company’s pension plan on or after age 62, the Restricted
Shares will not vest and be immediately transferable until the Vesting Date,
with the amount of the resulting award to be determined on the basis of the
Company’s achievement of the performance criteria. All Restricted Shares will be
forfeited upon termination of the Employee’s employment with the Employer before
the Vesting Date for a reason other than death, Disability or retirement under
the Company’s pension plan on or after age 62.

2.        Adjustment. The Committee may make equitable substitutions or
adjustments in the Restricted Shares as it determines to be appropriate in the
event of any corporate event or transaction such as a stock split, merger,
consolidation, separation, including a spin-off or other distribution of stock
or property of the Company, reorganization or any partial or complete
liquidation of the Company.

3.        Rights as Stockholder.

(a)        The Restricted Shares will be issued in the form of a book entry
registration in the amount of the maximum potential award. The Company may issue
a stock certificate (the “Certificate”) in the Employee’s name representing



--------------------------------------------------------------------------------

the Restricted Shares prior to the Vesting Date, in which case, the Employee
will execute a stock power in favor of the Company, the Certificate will be held
by the Secretary of the Company (the “Escrow Agent”) and will be imprinted with
a legend stating that the Restricted Shares represented by the Certificate may
not be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed
of except in accordance with this Agreement and are subject to reduction
requiring surrender or replacement of the Certificate. The Escrow Agent will
hold the Certificate until the Vesting Date. As soon as practicable after the
Vesting Date the Company will issue unlegended Certificates for Common Stock to
the Employee in the amount of the award earned, and the Employee will surrender
to the Company any legended Certificates representing the Restricted Shares, if
applicable.

(b)        Prior to the Vesting Date, the Employee may not vote, sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of any of the Restricted
Shares. The Restricted Shares have Dividend Equivalent Rights.

4.        No Limitation on Rights of the Company. The granting of Restricted
Shares will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.

5.        Employment. Nothing in this Agreement or in the Plan will be construed
as constituting a commitment, guarantee, agreement or understanding of any kind
or nature that the Employer will continue to employ the Employee, or as
affecting in any way the right of the Employer to terminate the employment of
the Employee at any time.

6.        Government Regulation. The Company’s obligation to deliver Common
Stock following the Vesting Date will be subject to all applicable laws, rules
and regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

7.        Withholding. The Employer will comply with all applicable withholding
tax laws, and will be entitled to take any action necessary to effectuate such
compliance. The Company may withhold a portion of the Common Stock to which the
Employee or beneficiary otherwise would be entitled equivalent in value to the
taxes required to be withheld, determined based upon the Fair Market Value of
the Common Stock. For purposes of withholding, Fair Market Value shall be equal
to the closing price of the amount of Common Stock earned by the Employee
pursuant to this award on the Vesting Date, or, if the Vesting Date is not a
business day, the next business day immediately following the Vesting Date.



--------------------------------------------------------------------------------

8.        Notice. Any notice to the Company provided for in this Agreement will
be addressed to it in care of its Secretary, FMC Technologies, Inc., 1803 Gears
Road, Houston, Texas 77067, and any notice to the Employee (or other person
entitled to receive the Restricted Shares) will be addressed to such person at
the Employee’s address now on file with the Company, or to such other address as
either may designate to the other in writing. Any notice will be deemed to be
duly given when enclosed in a properly sealed envelope addressed as stated above
and deposited, postage paid, in a post office or branch post office regularly
maintained by the United States government.

9.        Administration. The Committee administers the Plan. The Employee’s
rights under this Agreement are expressly subject to the terms and conditions of
the Plan, a copy of which is attached hereto, including any guidelines the
Committee adopts from time to time.

10.        Binding Effect. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

11.        Sole Agreement. This Agreement is the entire agreement between the
parties to it, and any and all prior oral and written representations are merged
into this Agreement. This Agreement may only be amended by written agreement
between the Company and the Employee. Employee expressly acknowledges that the
form of the grant agreement that the Employee accepts electronically through the
Fidelity NetBenefits website is intended to facilitate the administration of
this restricted stock award and may not be a full version of this Agreement due
to limitation inherit in such website that are imposed by Fidelity. The terms of
this Agreement will govern the Employee’s award in the event of any
inconsistency with the agreement viewed or accepted by the Employee on the
Fidelity NetBenefits website.

12.        Governing Law. The interpretation, performance and enforcement of
this Agreement will be governed by the laws of the State of Delaware.

13.        Privacy. Employee acknowledges and agrees to the Employer
transferring certain personal data of such Employee to the Company for purposes
of implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his consent to the Employer and the Company to process
such personal data.

Executed as of the Grant Date.

FMC TECHNOLOGIES, INC.



--------------------------------------------------------------------------------

By:

             

 

    

 

      

Vice President, Human Resources

    

(Employee)

           

 

           

(Title)

           

 

           

(Division)

           

 

           

(Address)

           

 

           

(Social Security Number)

    

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.